UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

DAVID W. ROBINSON,



                        Plaintiff,
     v.
                                              DECISION AND ORDER

KAREN FOSTER,                            6:19-CV-06454-MAT


                    Defendant.
__________________________________________

                              INTRODUCTION

     Plaintiff David W. Robinson, proceeding pro se, brings this

action against defendant Karen Foster, an IRS agent, alleging

violations of his civil rights.         See Docket No. 1-3.        Presently

before the Court is Defendant’s motion to dismiss Plaintiff’s

complaint for failure to state a claim, pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure.           Docket No. 5.    For the

reasons   set   forth     below,     Defendant’s    motion   is    granted.

Plaintiff’s complaint is dismissed.

                               BACKGROUND

     In his complaint, Plaintiff alleges:

     In 1999 my museum burned to the ground. My Insurance Co.
     was Allstate.    Allstate broke NYS insurance law, and
     instead of paying me in good faith, they have tried to
     destroy me. As a result of Allstate’s illegal behavior
     Rani Gupta and Karen Foster violated my Civil Rights.
     These two stole many checks from me. The whole audit was
     illegal, and was overturned. i am in pos[s]ession of a
     FOIA Request which totally proves all my charges.
Docket No. 1-3 at 2.        Plaintiff seeks monetary damages in the

amount of $1,000,000, with interest from the date of February,

2000, as well as for Foster and Gupta to be removed as IRS agents.

Id.

                      PROCEDURAL HISTORY

      Plaintiff filed his complaint in Monroe County Supreme Court

on April 29, 2019.    Docket No. 1-3.    On June 21, 2019, Defendant

filed a notice of removal, seeking to remove the case to the

United States District Court for the Western District of New York.

Docket No. 1.      Defendant alleged removal based on 28 U.S.C.

§ 1442(a)(1), for “a civil action . . . commenced in a State court

against an officer of an agency of the United States, in an

official or individual capacity, for or relating to an act under

color of such office or on account of any right, title or authority

claimed under any Act of Congress for the collection of the

revenue.”     Id. at 1.     Defendant sent a copy of the Notice of

Removal via U.S. Mail to Plaintiff, id. at 3, and filed in Monroe

County Supreme Court a Notice of Filing of Papers Removing Action

to the United States District Court, see Docket No. 3-1.

      On July 18, 2019, Defendant filed the instant motion to

dismiss.    Docket No. 5.   The Court set a response date of August 2,

2019, and a reply date of August 9, 2019.           A copy of these

deadlines were sent by first class mail to Plaintiff.       Plaintiff

did not file any response.


                                   -2-
                                DISCUSSION

I.          Standard

     To withstand a Rule 12(b)(6) motion to dismiss, the complaint

must plead facts sufficient “to state a claim for relief that is

plausible on its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007).      “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).               “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.” Id. Thus, “[w]here a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.”    Id. (internal citations and quotation marks omitted).

Determining whether a complaint meets the plausibility standard is

“context-specific”     and   requires       that   the   court   “draw   on   its

judicial experience and common sense.”             Id. at 679.   A claim may be

dismissed   as    time-barred   “if    the    factual    allegations     in   the

complaint clearly show that the claim is untimely.”                 St. John’s

University, N.Y. v. Bolton, 757 F. Supp. 2d 144, 157 (E.D.N.Y.

2010).

     A court considering a motion to dismiss a pro se complaint

“must construe [the complaint] broadly, and interpret [it] to raise


                                      -3-
the strongest arguments that [it] suggest[s].”                Cruz v. Gomez, 202

F.3d 593, 597 (2d Cir. 2000) (internal quotations and citations

omitted).       However, a pro se party still must come forward with

factual allegations that are enough to raise a right to relief

“above the speculative level.”         Twombly, 550 U.S. at 555; see also

Pugh v. Reverse Mortgage Solutions, Inc., No. 18-CV-01705(LDH)(JO),

2019 WL 6352465, at *2 (E.D.N.Y. Nov. 27, 2019) (“even pro se

plaintiffs asserting civil right[s] claims cannot withstand a

motion     to    dismiss   unless     their      pleadings      contain   factual

allegations      sufficient   to    raise    a   right   to    relief   above    the

speculative level.”) (internal quotations and citations omitted).

Thus, where a plaintiff “ha[s] not nudged [his] claims across the

line   from     conceivable   to    plausible,     [his]      complaint   must   be

dismissed.”      Twombly, 550 U.S. at 570.

II.           Defendant’s Notice of Removal

         “[A]ny civil action brought in a State court of which the

district courts of the United States have original jurisdiction,

may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing

the place where such action is pending.”                 28 U.S.C. § 1441(a).

Section 1442(a)(1), pursuant to which Defendant alleges removal,

“enables a defendant to remove to federal court a civil suit filed

against it in state court for certain acts it has performed under

the direction of an agency of the United States.”                 See Keating v.


                                       -4-
Air & Liquid Systems Corp., No. 18-CV-12258(JPO), 2019 WL 3423235,

at *1 (S.D.N.Y. July 30, 2019)); see also 28 U.S.C. § 1442(a)(1)

(“A civil action . . . that is commenced in a State court and that

is against or directed to any of the following may be removed by

them to the district court of the United States for the district

and division embracing the place wherein it is pending: (1) The

United States or any agency thereof or any officer (or any person

acting under that officer) of the United States or of any agency

thereof, in an official or individual capacity, for or relating to

any act under color of such office or on account of any right,

title or authority claimed under any Act of Congress for . . . the

collection of the revenue.”).

     In order to properly remove an action to federal court, a

defendant must satisfy three procedural requirements:     “(1) the

filing of a notice of removal with the federal court; (2) notice to

the adverse parties; and (3) the filing of a copy of the notice of

removal with the appropriate state court.”    Hardman v. Bristol-

Myers Squibb Co., No. 18-CV-11223(ALC), 2019 WL 1714600, at *3

(S.D.N.Y. Apr. 17, 2019) (citing 28 U.S.C. § 1446(d)).    As noted

above, Defendant has satisfied each of these requirements.     See

Docket No. 1 (notice of removal); Docket No. 1 at 3 (notice to

Plaintiff); Docket Nos. 3, 3-1 (state court notice).

     The Court notes that “[w]here a case is removable based on the

initial pleadings, a defendant must file a notice of removal within



                                -5-
30 days of ‘the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading.’”   Mintz & Gold LLP

v. Daibes, No. 15 Civ. 1218(PAE), 2015 WL 2130935, at *3 (S.D.N.Y.

May 6, 2015) (quoting 28 U.S.C. § 1446(b)(1)), aff’d, 643 F. App’x

35 (2d Cir. 2016).   Defendant’s Notice of Removal states that “the

removal is timely,” see Docket No. 1 at 1, but there is no

documentation confirming that Defendant was served with Plaintiff’s

complaint within thirty days of the date of removal.       Rather,

Defendant has attached an Index to the Notice of Removal, which

indicates that an “Affidavit of Service, Dated May 29, 2019,” was

filed and/or served in the state case.        See Docket No. 1-2.

Defendant explains that “[t]he United States has not been able to

obtain a copy of the Affidavit of Service to be filed with the

Court pursuant to W.D.N.Y. Local Civ. R. 81(a)(3)(B).”   See id. at

n.1.   Although the rules for removal require a moving party to

attach copies of previous filings in the case to the Notice of

Removal, any error made by Defendant in this respect is procedural.

Therefore, the case cannot be remanded, as more than thirty days

have elapsed since Defendant filed the Notice of Removal.      See

Cassara v. Ralston, 832 F. Supp. 752, 753 (S.D.N.Y. 1993) (“Remand

based not on the absence of subject matter jurisdiction, but rather

on a defect in removal procedure - such as untimeliness of removal

- must be effected ‘within 30 days after the filing of the notice

of removal under section 1446(a).’ This time limitation applies to


                                -6-
sua sponte actions of the court, and not just to motions brought on

by parties.”) (quoting 28 U.S.C. § 1447(c)).

III. Plaintiff’s Complaint is Subject to Dismissal.

     Defendant moves for dismissal of Plaintiff’s complaint because

Plaintiff’s claims are time-barred by the statute of limitations.

See Docket No. 5-1 at 2 n.1.       According to Defendant “[t]his

lawsuit is ‘another chapter in plaintiff’s efforts to obtain

compensation and insurance coverage for a fire that occurred in a

barn on plaintiff’s property.’”       Docket No. 5-1 at 2 (quoting

Robinson v. County of Yates, 821 F. Supp. 2d 564, 566 (W.D.N.Y.

2011)).   Defendant offers the following in support of her argument

that Plaintiff’s claims are barred by the statute of limitations:

     On December 20, 2001, Robinson sued Allstate Insurance
     Company in New York State Supreme Court, alleging claims
     for breach of contract and other theories under New York
     law. See Robinson v. Allstate, 706 F. Supp. 2d 320, 332
     (W.D.N.Y. 2010).   Judgement was entered in Allstate’s
     favor on March 1, 2007. Id.

     Then, on August 31, 2007, Robinson sued Allstate
     Insurance Company; the New York State Department of
     Insurance Fraud Bureau and its inspector; Yates County
     and its sheriff’s department, sheriff, and investigator;
     and the Village of Penn Yan and its chief of police in
     this Court for violations of 42 U.S.C. §§ 1983 and 1985
     regarding the same incident. See Robinson v. Allstate,
     No. 6:07-CV-6431-DGL-MWP (W.D.N.Y.) (Doc. No. 1).
     Eventually, Robinson’s claims against all defendants were
     dismissed. See id. at Doc. Nos. 43, 63, & 85; see also
     Robinson, 821 F. Supp. 2d at 566-67. The Second Circuit
     affirmed judgment in favor of all defendants.         See
     Robinson v. Allstate Ins. Co., 508 F. App’x 7 (2d Cir.
     Jan. 22, 2013).

     Although Robinson did not name Karen Foster in his 2007
     complaint, his allegations which give rise to this most

                                -7-
     recent lawsuit were discussed at length in the 43-page
     pleading he filed in that case.

Docket   No.   5-1   at   2-3.    Defendant   cites    to   the   allegations

contained at paragraphs 61 through 71 of the complaint in the

aforementioned 2007 case filed by Plaintiff, Robinson v. Allstate,

No. 6:07-CV-6431-DGL-MWP (Docket No. 1).           See id. at 3-4.        The

allegations    contained     in   Plaintiff’s   2007    complaint    recount

Defendant’s “late January, 2000" visit to Plaintiff’s home, during

which Defendant questioned Plaintiff about tax deductions on his

1998 personal income tax return.           Id. at 3.    The complaint also

recounts another visit by Defendant to Plaintiff’s home, which took

place “[a]pproximately 2 weeks after her first visit,” during which

Defendant wore a wire and inquired about two businesses, “Cyclenet

Incorporated,” and “AR Streettracker.”          Id.; see also Robinson v.

Allstate, et al., 6:07-cv-06431-DGL-MWP, Docket No. 1 at ¶¶ 61-71.

Defendant concludes that “[n]ow, nearly two decades after the fire

that gave rise to his lawsuits against Allstate and state and local

officials, Robinson rekindles this long-dormant dispute by suing

Karen Foster. . . .”       Docket No. 5-1 at 4.

     The Court notes much of the above-mentioned information is not

included in Plaintiff’s 2019 complaint, which is currently before

the Court and contains very brief factual allegations; i.e., that

in connection with a fire that occurred in Plaintiff’s museum in

1999, he was wronged by Allstate and Defendant Foster.             See Docket

No. 1-3 at 2.        “In deciding a motion to dismiss, the Court is

                                     -8-
confined to ‘the allegations contained within the four corners of

[the] complaint,’ but this has been interpreted broadly to include

any document attached to the complaint, any statements or documents

incorporated in the complaint by reference, any document on which

the complaint heavily relies, and anything of which judicial notice

may be taken.”   See Diamond Collection, LLC v. Underwraps Costume

Corporation,   No.   17-CV-0061(JS)(SIL),   2019   WL    347503,   at   *2

(E.D.N.Y. Jan. 22, 2019) (quoting Pani v. Empire Blue Cross Blue

Shield, 152 F.3d 67, 71 (2d Cir. 1998); citing Chambers v. Time

Warner, Inc., 282 F.3d 147, 152–53 (2d Cir. 2002); Kramer v. Time

Warner, Inc., 937 F.2d 767, 773 (2d Cir. 1991)) (alteration in

original); see also Casey v. Odwalla, Inc., 338 F. Supp. 3d 284,

293 (S.D.N.Y. 2018) (“On a 12(b)(6) motion, courts are constrained

in their review to the four corners of the complaint, the documents

attached thereto, those that are integral to the complaint or

incorporated by reference, and those facts or documents of which

the court can take judicial notice.”) (citing Bristol v. Nassau

County, 685 F. App’x 26, 28 (2d Cir. 2017)).            “Courts may take

judicial notice of public documents or matters of public record.”

Id. at 294 (citing Porrazzo v. Bumble Bee Foods, LLC, 822 F. Supp.

2d 406, 411 (S.D.N.Y. 2011) (judicial notice of “publicly available

documents” permitted)).

     The aforementioned documents which Defendant relies upon in

support of her argument that Plaintiff’s claims are time-barred,

including Plaintiff’s related 2007 complaint in Case No. 6:07-cv-

06431, also filed in the Western District of New York, are publicly

                                 -9-
available on the Court’s website.   The Court takes judicial notice

of these materials in considering Defendant’s motion to dismiss.

See Javed v. Medgar Evers College of the City University of N.Y.,

No. 15-cv-7424(FB/ST), 2017 WL 4357138, at *4 n.8 (E.D.N.Y. Sept.

39, 2017) (“The [second amended complaint] does not specify when

[the plaintiff] filed his EEOC claim.    However, the First Amended

Complaint does.   ‘The Court may take judicial notice of [a prior

complaint] as matters of public record.’”), aff’d, 724 F. App’x 73

(2d Cir. 2018) (quoting Eaves v. Designs for Finance, Inc., 785 F.

Supp. 2d 229, 245 (S.D.N.Y. 2011)) (third alteration in original);

see also Reisner v. Stoller, 51 F. Supp. 2d 430, 440 (S.D.N.Y.

1999) (“The court may . . . take judicial notice of matters of

public record, such as pleadings and court orders from prior

litigation between the parties.”).      The 2007 complaint contains

allegations by Plaintiff concerning his prior interactions with

Defendant.

     Plaintiff alleges that Defendant, a federal agent, violated

his civil rights following the burning of his museum in 1999.   See

Docket No. 1-3 at 2.    The statute of limitations applicable to

Plaintiff’s civil rights claim is three years.   See Chin v. Bowen,

833 F.2d 21, 24 (2d Cir. 1987) (“[W]e hold that section 214(5) of

the New York Civil Practice Law and Rules is the applicable [three-

year] statute of limitations for Bivens actions brought in federal

court in New York State.”); see also Abbas v. United States,

No. 10-CV-141S, 2018 WL 10038793, at *7 (W.D.N.Y. Feb. 28, 2018)

(“The statute of limitations applicable to Bivens actions brought

                               -10-
in federal courts in New York State is three years.”).            “A Bivens

claim accrues under federal law for statute of limitations purposes

when a plaintiff either has knowledge of his or her claim or has

enough information that a reasonable person would investigate and

discover the existence of a claim.”          Gonzalez v. Hasty, 802 F.3d

212, 220 (2d Cir. 2015).

     Plaintiff alleges that his museum burned to the ground in

1999.   See Docket No. 1-3 at 2.      According to Plaintiff, Allstate

engaged in illegal behavior and, as a result, Defendant committed

various   wrongful   acts   against   him.     Id.    Defendant    visited

Plaintiff’s home on two occasions in 2000, and he currently seeks

interest beginning in February 2000.           Accordingly, any alleged

violation of Plaintiff’s civil rights accrued well before April 29,

2016 - at the very latest, in 2007, when Plaintiff’s original

federal complaint containing allegations against Defendant was

filed - and are barred by the three-year applicable statute of

limitations.     Accordingly, to the extent Plaintiff’s complaint

alleges a violation of his civil rights, it is dismissed.

     Construed    broadly,    Plaintiff’s      complaint   also     alleges

violation of 26 U.S.C. § 7433, which authorizes civil damages for

the unauthorized collection of taxes.          See Docket No. 1-3 at 2

(“The whole audit was illegal, and was overturned.”).        Pursuant to

26 U.S.C. § 7433(a):

     If, in connection with any collection of Federal tax with
     respect to a taxpayer, any officer or employee of the
     Internal Revenue Service recklessly or intentionally, or
     by reason of negligence, disregards any provision of this
     title, or any regulation promulgated under this title,

                                  -11-
     such taxpayer may bring a civil action for damages
     against the United States in a district court of the
     United States. Except as provided in section 7432, such
     civil action shall be the exclusive remedy for recovering
     damages resulting from such actions.

Also, like Plaintiff’s civil rights claim, any claim asserted

pursuant to Section 7433 is time-barred.           Actions under section

7433 must be brought “within 2 years after the date the right of

action accrues.”    Id. at § (d)(3).         “A right of action accrues

‘when the taxpayer has had a reasonable opportunity to discover[]

all essential elements of a possible cause of action.’”            Buczek v.

United States, No. 15-CV-273S, 2018 WL 2119587, at *3 n.3 (W.D.N.Y.

May 8, 2018) (quoting 26 C.F.R. § 301.7433-1 (g)(2)).            Plaintiff’s

complaint   recounts     events   which     occurred    twenty   years     ago,

following the burning of his museum in 1999.           See Docket No. 1-3 at

2.   As explained above, Defendant visited Plaintiff’s home on two

occasions   in   2000.      Accordingly,     any   alleged    violation     of

Section 7433 accrued well before April 29, 2017 - at the very

latest, in 2007, when Plaintiff filed a complaint describing

Defendant’s conduct - and are barred by the two-year applicable

statute of limitations.

     Finally, Plaintiff’s complaint may be construed to allege a

cause of action for conversion.        See Docket No. 1-3 at 2 (“These

two stole many checks from me.”).          Under New York law, conversion

is “the unauthorized assumption and exercise of the right of

ownership over goods belonging to another to the exclusion of the

owner’s rights,”    and    “includes   a    denial or     violation   of   the

plaintiff’s dominion, rights, or possession over her property.”

                                   -12-
Thyroff v. Nationwide Mutual Insurance Co., 460 F.3d 400, 403-04

(2d   Cir.    2006)   (internal      quotations          and    citations    omitted).

“Conversion      claims    are    subject      to    a    three-year        statute   of

limitations, which begins to run upon the date of conversion.”

Super American Tissue, Inc. v. Global Equipment & Machinery Sales,

Inc., No. 18 Civ.3851(LGS), 2019 WL 6211709, at *4 (S.D.N.Y. Nov.

21, 2019) (citing N.Y. C.P.L.R. § 214(3)).                 As noted by Defendant,

the complaint does not state when the alleged conversion took

place, but it could not have taken place after 2007 when Plaintiff

filed his original federal complaint, which includes allegations

against      Defendant    based    on   conduct       that       occurred    in    2000.

Accordingly, any conversion claim asserted by Plaintiff accrued

years ago, and is now time-barred.

      In sum, Plaintiff seeks to recover for alleged conduct that

occurred almost twenty years ago.           Given the history of this case,

his claims are clearly time-barred by the applicable statute of

limitations.      The Court notes that “[d]istrict courts generally

grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would

be futile.”     Utah v. Starbucks Corp., No. 19-CV-10733(CM), 2019 WL

6341565, at *2 (S.D.N.Y. Nov. 27, 2019). Plaintiff’s claims, which

are barred by the applicable statute of limitations, may not be

cured   by    amendment.         Accordingly,       the    Court    will     not   grant

Plaintiff leave to amend his complaint.                        Plaintiff’s complaint

(Docket No. 1-3) is dismissed.




                                        -13-
                          CONCLUSION

     For the foregoing reasons, Defendant’s motion to dismiss

(Docket No. 5) is granted.   Plaintiff’s complaint (Docket No. 1-3)

is dismissed.   The Clerk of Court is directed to close the case.

     ALL OF THE ABOVE IS SO ORDERED.


                                S/Michael A. Telesca
                                _____________________________
                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    December 5, 2019
          Rochester, New York




                                -14-
